Title: To James Madison from William Jones, [ca. 16 August] 1813
From: Jones, William
To: Madison, James


Sir
Navy Department [ca. 16 August 1813]
I enclose for your information copy of a letter from Mr Anderson Navy Store keeper New York who has been with Commodore Chauncey from the commencement of the Lake service. He is a judicious active man whose services have been very important and being in Chaunceys confidence he has a perfect knowledge of the past and present state of things in that quarter. I am very respectfully Your Obdt. Servt
W Jones
